UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4203



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEVEN J. KEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Elizabeth V. Hallanan, Senior
District Judge. (CR-95-195)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert F. Cohen, Jr., Natalie J. Sal, COHEN, ABATE & COHEN, L.C.,
for Appellant. Rebecca A. Betts, United States Attorney, Philip J.
Combs, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven Key appeals the district court’s order denying his Fed.

R. Civ. P. 60(b) motion.   Key sought reconsideration of his crim-

inal conviction and sentence while his direct appeal was still

pending.   Because Rule 60(b) is inapplicable to criminal cases and

because the district court lacked jurisdiction to reconsider Key’s

conviction while it was pending on appeal, we affirm the order of

the district court.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2